DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claim 1: 
	an insertion path provider configured to provide
	a registrator configured to calculate
	a guider configured to determine
	a screw determiner configured to determine
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: 
	an insertion path provider has no corresponding structure disclosed in the specification.  
	a registrator configured to calculate has no corresponding structure disclosed in the specification.  
	a guider is considered to be any automatic or semiautomatic device or medical robot as described on Pages 7 and 11 of the specification as filed.  
	a screw determiner has no corresponding structure disclosed in the specification. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is rejected because the specification, as originally filed, fails to provide sufficient support for insertion path provider, the registrator and the screw determiner as interpreted under 35 U.S.C. 112(f) above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0241129 to Markey et al. “Markey” in view of U.S. Publication No. 2018/0325608 to Kang et al. “Kang”. 
Markey discloses a system and method for planning pedicle screw fixation (Paragraph [0032]) comprising pre-operatively and intra-operatively imaging the patient with, for example a C-arm device (Paragraphs [0035]-[0036]) to develop a surgical plan by determining a target position of the implant (e.g. insertion start and end point) and, based on the target position calculating a target insertion location (e.g. entry point) and a target trajectory for properly guiding the pedicle screw into the target position (Paragraph [0037]).  Markey explains that image guidance is established with a navigation (e.g. optical tracking) device (Paragraphs [0038]-[0040]) configured to register the surgical cools with the image guidance system.  Markey also explains that the surgeon may determine an estimated size and/or type of screw (Paragraph [0037]) so that the image guidance system can automatically simulate the project the dimensions of the chosen screw onto each image (Paragraph [0041]).  Examiner notes that such disclosures are considered to read on the insertion path provider, the registrator and the screw determiner as claimed in its broadest reasonable interpretation.   	
However, Markey does not expressly disclose a “guider” (e.g. semi-automatic or robot device) as claimed.
Kang teaches from within a similar field of endeavor with respect to surgical navigation systems and methods for placing implants into a patients spine (Abstract; Paragraph [0003] and [0046]) where the system includes a guider (e.g. robotic manipulator) configured to couple with the surgical tool and automatically position the tool along a desired trajectory, maintain the rotational axis along the desired trajectory and control installation of the implant in the spine of the patient so that the implant is placed at a desired location (Paragraph [0006]).  
Accordingly, one skilled in the art would have been motivated to have modified the surgical navigation system described by Markey to include the robotic manipulator and controller as described by Kang in order to enhance the precision of the pedicle screw fixation 

With respect to Claims 2-3 and 7-8, Markey explains that the pre-operative images can provide image views such as transverse, caudal, sagittal, axial, etc. (Paragraphs [0037]).  Examiner notes that such images would be considered to include an AP and LL images claimed used to define the screw start and end points in its broadest reasonable interpretation.  

As for Claims 5 and 9, Markey explains that the computing system may include a user interface to provide user inputs to the system (Paragraph [0046]).  Examiner note that one skilled in the art would appreciate that the user may define/redefine targeted points in the planned procedure.  In addition, Kang provides a touchscreen or other input device that allows entry of commands (Paragraph [0042]).  

Claims 3-4 and 7-8 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Markey and Kang as applied to claims 1 and 6 above, and further in view of U.S. Publication No. 2021/0077047 to Tolkowsky. 
As for Claims 3-4 and 7-8, Markey explains that the pre-operative images can provide image views such as transverse, caudal, sagittal, axial, etc. (Paragraphs [0037]).  Examiner notes that such images would appear to include an AP and LL images as claimed.  
Nonetheless, Tolkowsky teaches from within a similar field of endeavor with respect to planning and executing pedicle screw fixation procedures (Abstract; Figs. 4A-B, 12A-B for example) where anteriorposterior (AP) and lateral images are used for planning and executing the screw fixation procedure (Paragraphs [0047]-[0048], [0186] and [0261]). 
 Tolkowsky in order to effectively plan an optimal screw approach and placement.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2009/0124895 to Roden which discloses a C-arm imaging system and method for planning a procedure where user selects the target and skin entry points (Paragraphs [0040]-[0041]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793